The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s RCE dated 09/08/2021.
4.	Claims 1, 4-10, 13-18, and 21-26 are currently pending.
5.	Claims 1, 6-7, 10, 15-16, and 23 have been amended.
6.	Claims 2-3, 11-12, and 19-20 have been cancelled.
7.	Claim 26 has been added.

Continued Examination Under 37 CFR 1.114
8.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/09/2021 has been entered.

Claim Objections
9.	Claims 23 and 26 objected to because of the following informalities:  The first, second, and third reactance devices of claims 23 and 26 are different than the first, second, and third reactance devices of all the other claims. The claims should be consistent.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11.	Claim 16, 23, and 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16:
Claim 16 recites the limitation "the substrate treatment apparatus" in claim 15.  There is insufficient antecedent basis for this limitation in the claim. For purposes of prosecution on the merits, examiner is interpreting this limitation to mean “the plasma generating unit”.
Regarding claim 23:

Regarding claim 26:
	Claim 26 is rejected at least based on its dependency from claim 23.

Claim Rejections - 35 USC § 103
12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1, 4-10, 13-18, 21-22, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al (US 6,617,794) in view of Collins et al (US 5,349,313) and Yamazawa (US 2012/0248066) with substantiating evidence provided by Johnson et al (US 2015/0179406).
Regarding claim 1:
	Barnes teaches a substrate treatment apparatus (plasma processing chamber, 100) [fig 2 & col 4, lines 32-62], comprising: a process chamber (vacuum chamber, 110) [fig 2 & col 4, lines 32-62]; a supporting unit (substrate support member, 130) provided in the process chamber (110) to support a substrate (substrate, 135) [fig 2 & col 4, lines 32-62]; a gas supplying unit (gas inlet, 125) configured to supply a process gas (process gases) into the process chamber (110) [fig 2 & col 4, lines 32-62]; and a plasma generating unit (150/160) configured to generate a plasma (plasma is ignited) from the process gas (process gases) supplied into the process chamber (110), wherein the plasma generating unit (150/160) includes: a high frequency power (RF power supply, 160) [fig 2 & col 4, lines 32-62]; an impedance matcher (impedance match network, 175) connected to an output terminal of the high frequency power (RF power supply, 160) [fig 2 & col 4, lines 32-62]; a primary antenna (coil, 152) on a first line (bypass line, 178), the first line (178) being between the first junction (node between 176 and 178) and a first ground terminal (see fig 3A) [fig 2, 3A & col 4, lines 32-62 and col 5, lines 32-51]; a second reactance device (series capacitor, 180) on a second segment (line housing 180), the second segment (line housing 180) being between the first junction (node between 176 and 178) and a second junction (second output, 174) [fig 2, 3A & col 4, lines 32-62 and col 5, lines 32-51]; a secondary antenna (coil, 154) on a second line (line housing 154), the second line (line housing 154) being between the second junction (second output, 174) and a second ground terminal (see fig 3A) [fig 2, 3A & col 
	Barnes does not specifically disclose a first reactance device installed on a first segment between the impedance matcher and a first junction; and the third line being between the second junction and a third ground terminal, the first reactance device being the lone reactance device on the first segment.
	Collins teaches a first reactance device (first inductor, 14) installed on a first segment (L1) between the impedance matcher (source impedance, 12) and a first junction (node between L1 and L2) [fig 1 & col 2-3, lines 56-3]; and a third reactance device (variable reactance, 19) on a third line (L3), the third line (L3) being between the second junction (node between L2 and L3) and a third ground terminal (see fig 1), the first reactance device (14) being the lone reactance device (see fig 1) on the first segment (L1) [fig 1 & col 2-3, lines 56-13].
	Barnes and Collins are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the plasma generating unit of Barnes to comprise an inductor installed on the first line, as in Collins, to act as a tune circuit, thereby allowing for tuning to displace chamber impedances [Johnson – 0104]. Furthermore, it would have been 
	Barnes modified by Collins does not specifically disclose a variable reactance device on a third segment; and the variable reactance device being the lone variable reactance device on the third segment.
	Yamazawa teaches a variable reactance device (capacitor, 86) on a segment (line between NA and 60), the variable reactance device (86) being the lone variable reactance device on the segment (see fig 11) [fig 11 & 0121].
Modified Barnes and Yamazawa are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the plasma generating unit of modified Barnes to include a variable reactance positioned between the second junction and the secondary antenna, as in Yamazawa, to allow for effective and easy control of plasma density distribution in the diametrical direction [Yamazawa – 0025]. Additionally/alternatively, such a modification would have been obvious to increase the current to the secondary antenna because when a capacitor is connected to a coil, the negative-reactance of the capacitor removes the positive reactance of the coil - having the effect of increasing the current [Yamazawa – 0084].
	It is noted that such a modification results in a structure wherein “the variable reactance device being in series with the secondary antenna, the first reactance device and the second reactance device”. Specifically, the modified structure has been In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding claims 4-5 and 13-14:
Barnes does not specifically teach the first reactance device is an inductor. 
	Collins teaches a first reactance device (14) is an inductor (first inductor) [fig 1 & col 2-3, lines 56-3].
Barnes and Collins are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the plasma generating unit of Barnes to comprise an inductor installed on the first line, as in Collins, to act as a tune circuit, thereby allowing for tuning to displace chamber impedances [Johnson – 0104].
	Barnes modified by Collins does not specifically teach the variable reactance device is a variable capacitor. 
	Yamazawa teaches a variable reactance device (86) is a variable capacitor (capacitor) [fig 11 & 0121].
 Modified Barnes and Yamazawa are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the plasma generating unit of modified Barnes to include a variable reactance positioned between the second junction and the secondary antenna, 
Regarding claims 6-7 and 15-16:
	Modified Barnes teaches the second reactance device (180) is a first capacitor (series capacitor) [Barnes - fig 2, 3A & col 4, lines 32-62 and col 5, lines 32-51]; and the third reactance device (190) is a second capacitor (shunt capacitor) [Barnes - fig 2, 3A & col 4, lines 32-62 and col 5, lines 32-51], and the variable reactance device (second line of Barnes (line housing 154) was modified to include 86 of Yamazawa) is the lone variable reactance device (see fig 3A of Barnes - 190 may be variable) downstream of the impedance matcher (175) relative to a normal flow of an electrical current through the substrate treatment apparatus/plasma generating unit during an operational use of the substrate treatment apparatus/plasma generating unit [Barnes - fig 3A & col 5, lines 52-67].
Regarding claims 8-9:
	Barnes teaches the primary and secondary antennas (152 and 154, respectively) are provided in the form of a ring (loop) [fig 2, 9b & col 4, lines 32-62]; wherein the primary and secondary antennas (152 and 154, respectively) are provided on a top part of the process chamber (lid, 120) [fig 2, 9b & col 4, lines 32-62]. 

Regarding claim 10:
	Barnes teaches a plasma generating unit (150/160) comprising: a high frequency power (RF power supply, 160) configured to generate a high frequency signal [fig 2 & col 4, lines 32-62]; an impedance matcher (impedance match network, 175) connected to an output terminal of the high frequency power (RF power supply, 160) [fig 2 & col 4, lines 32-62]; a primary antenna (coil, 152) on a first line (bypass line, 178), the first line (178) being between the first junction (node between 176 and 178) and a first ground terminal (see fig 3A) [fig 2, 3A & col 4, lines 32-62 and col 5, lines 32-51]; a second reactance device (series capacitor, 180) on a second segment (line housing 180), the second segment (line housing 180) being between the first junction (node between 176 and 178) and a second junction (second output, 174) [fig 2, 3A & col 4, lines 32-62 and col 5, lines 32-51]; a secondary antenna (coil, 154) on a second line (line housing 154), the second line (line housing 154) being between the second junction (second output, 174) and a second ground terminal (see fig 3A) [fig 2, 3A & col 4, lines 32-62 and col 5, lines 32-51]; a third reactance device (shunt capacitor, 190) on a third line (line housing 190) [fig 2, 3A & col 4, lines 32-62 and col 5, lines 32-51], the second reactance device 
Barnes does not specifically disclose a first reactance device installed on a first segment between the impedance matcher and a first junction; and the third line being between the second junction and a third ground terminal, the first reactance device being the lone reactance device on the first segment.
	Collins teaches a first reactance device (first inductor, 14) installed on a first segment (L1) between the impedance matcher (source impedance, 12) and a first junction (node between L1 and L2) [fig 1 & col 2-3, lines 56-3]; and a third reactance device (variable reactance, 19) on a third line (L3), the third line (L3) being between the second junction (node between L2 and L3) and a third ground terminal (see fig 1), the first reactance device (14) being the lone reactance device (see fig 1) on the first segment (L1) [fig 1 & col 2-3, lines 56-13].
	Barnes and Collins are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the plasma generating unit of Barnes to comprise an inductor installed on the first line, as in Collins, to act as a tune circuit, thereby allowing for tuning to displace chamber impedances [Johnson – 0104]. Furthermore, it would have been obvious to one skilled in the art before the effective filing date to modify the third reactance device of Barnes to diverge from the second line at a second junction, as in Collins, because such is an equally preferred implementation of an RF power splitter [Collins – col 3, lines 19-24].

	Yamazawa teaches a variable reactance device (capacitor, 86) on a segment (line between NA and 60), the variable reactance device (86) being the lone variable reactance device on the segment (see fig 11) [fig 11 & 0121].
Modified Barnes and Yamazawa are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the plasma generating unit of modified Barnes to include a variable reactance positioned between the second junction and the secondary antenna, as in Yamazawa, to allow for effective and easy control of plasma density distribution in the diametrical direction [Yamazawa – 0025]. Additionally/alternatively, such a modification would have been obvious to increase the current to the secondary antenna because when a capacitor is connected to a coil, the negative-reactance of the capacitor removes the positive reactance of the coil - having the effect of increasing the current [Yamazawa – 0084].
	It is noted that such a modification results in a structure wherein “the variable reactance device being in series with the secondary antenna, the first reactance device and the second reactance device”. Specifically, the modified structure has been modified to include the variable reactance device of Yamazawa at the claimed location. As such, the limitations of the claim are met. The test for obviousness is not whether the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding claims 17-18:
	Barnes teaches the third reactance device (190) is a capacitor (shunt capacitor) [fig 2, 3A & col 4, lines 32-62 and col 5, lines 32-51].  
Regarding claims 21-22:
Barnes teaches the third reactance device (shunt capacitor, 190) is a passive, non-variable capacitor (190 may be variable) [fig 3A & col 5, lines 52-67].
Regarding claims 24-25:
Modified Barnes teaches the variable reactance device (second line of Barnes (line housing 154) was modified to include 86 of Yamazawa) is the lone variable reactance device (see fig 3A of Barnes - 190 may be variable) downstream of the impedance matcher (175) relative to a normal flow of an electrical current through the substrate treatment apparatus/plasma generating unit during an operational use of the substrate treatment apparatus/plasma generating unit [Barnes - fig 3A & col 5, lines 52-67].
15.	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al (US 6,617,794) in view of Yamazawa (US 2012/0248066).
Regarding claim 23:
Barnes teaches a plasma generating unit (150/160) comprising: a high frequency power (RF power supply, 160) configured to generate a high frequency signal, the high frequency power (160) being connected to a first node (node between 176 and 178) [fig 2, 3A & col 4, lines 32-62]; a primary antenna (coil, 152) and a secondary antenna (coil, 
Barnes does not specifically teach a variable reactance device provided on the second line; and the variable reactance device being the lone variable reactance device on the first segment.
Yamazawa teaches a variable reactance device (capacitor, 86) provided on the second line (line housing 86) [fig 11 & 0121]; and the variable reactance device (capacitor, 86) being the lone variable reactance device (see fig 11) on the segment (line between NA and 60) [fig 11 & 0121].
.
16.	Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al (US 6,617,794) in view of Yamazawa (US 2012/0248066) as applied to claim 23 above, and further in view of Collins et al (US 5,349,313) with substantiating evidence provided by Johnson et al (US 2015/0179406).
	The limitations of claim 23 have been set forth above.
Regarding claim 26:
Modified Barnes teaches the first reactance device (180) being a first capacitor (series capacitor), the second reactance device (190) being a second capacitor (shunt capacitor) [Barnes - fig 2, 3A & col 4, lines 32-62 and col 5, lines 32-51], and the variable reactance device (86) being a variable capacitor (see fig 11) [Yamazawa - fig 11 & 0121].

	Collins teaches a third reactance device (first inductor, 14) on a third segment (L1), the third segment (L1) being between the high frequency power (11) and the first node (node between L1 and L2), the third reactance device (14) being an inductor (first inductor) [fig 1 & col 2-3, lines 56-13].
	Modified Barnes and Collins are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the plasma generating unit of modified Barnes to comprise an inductor installed on the first line, as in Collins, to act as a tune circuit, thereby allowing for tuning to displace chamber impedances [Johnson – 0104]. 

Response to Arguments
17.	Applicant’s arguments, see Remarks, filed 07/09/2021, with respect to the rejection of claim(s) 23 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claim(s) 23 under 35 USC 112(b) has been withdrawn in view of the amendments to claim 23. However, the amendments have necessitated a new grounds of rejection of claim 23 under 35 USC 112(b).
18.	Applicant's arguments, see Remarks, filed 07/09/2021, with respect to the rejection of claim(s) 1, 4-10, 13-18, and 21-25 under 35 USC 103 have been fully considered but they are not persuasive. 
	Applicant argues that all of the limitations of the independent claims are not taught by the combination of references.
	In response, examiner disagrees. Every limitation has been addressed in the body of the rejection above.

Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718